NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10029

                Plaintiff-Appellee,             D.C. No. 1:09-cr-00191-JMS-1

 v.
                                                MEMORANDUM*
RICHARD K. MONIZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                  J. Michael Seabright, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Richard K. Moniz appeals from the district court’s judgment and challenges

the 12-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Moniz contends that the district court violated the Eighth Amendment’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Moniz’s
motion to expedite submission without oral argument is granted.
prohibition against cruel and unusual punishment by relying in part on his mental

illness in selecting the 12-month sentence. We review de novo whether a sentence

violates the Eighth Amendment. See United States v. Meiners, 485 F.3d 1211,

1212 (9th Cir. 2007). The record does not support Moniz’s claim that the district

court imposed the within-Guidelines sentence due to his mental illness. Rather, the

district court appropriately considered Moniz’s performance on supervised release

and imposed the sentence as a sanction for his significant breach of the court’s

trust. See United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007).

      AFFIRMED.




                                         2                                    21-10029